 Case 3:19-cv-00813-REP Document 37 Filed 05/15/20 Page 1 of 2 PageID# 1632



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                      )
CHMURA ECONOMICS &                                    )
ANALYTICS, LLC,                                       )
                                                      )
                       Plaintiff/Counterclaim         )
                       Defendant,                     )       Case No. 3:19-cv-813-REP
                                                      )
v.                                                    )
                                                      )
RICHARD LOMBARDO,                                     )
                                                      )
                       Defendant/Counterclaim         )
                       Plaintiff.                     )

                         NOTICE OF FILING A MOTION TO SEAL

       Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC (“Chmura”

or “Plaintiff”), by counsel, and pursuant to Local Rule 5(C) hereby provides this Notice of Filing

a Motion to Seal. As set forth in the forthcoming Motion to File Exhibits under Seal and

accompanying Memorandum of Law in Support, Chmura will respectfully request that the Court

permit Chmura to file under seal Exhibits 34 and 35 Plaintiff’s Memorandum of Law in Support

of Its Motion for Summary Judgment. Parties and non-parties may submit memoranda of law in

support of or in opposition to Plaintiff’s Motion to File Exhibits under Seal within seven (7) days.

If no objection is filed within seven (7) days, the Court may treat the Motion to File Exhibits under

Seal as uncontested. Chmura respectfully requests the Clerk to docket this matter in a manner that

discloses its nature as a sealing motion.

Dated: May 15, 2020

                                              ___________/s/________________
                                              Rodney A. Satterwhite (VA Bar No. 32907)
                                              Christopher M. Michalik (VA Bar No. 47817)
 Case 3:19-cv-00813-REP Document 37 Filed 05/15/20 Page 2 of 2 PageID# 1633



                                             Heidi E. Siegmund (VA Bar No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                2
